In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Budd, J.), dated January 15, 2008, as denied his objections to so much of an order of the same court (Buse, S.M.), dated November 21, 2007, as, after a hearing, and upon the denial of his oral application to change the medical insurance provider for the parties’ youngest child from the mother’s provider to his provider, directed the mother to continue to provide medical insurance for the youngest child in accordance with her current medical plan and directed him to make payments based on those medical insurance premiums.
Ordered that the order dated January 15, 2008 is affirmed insofar as appealed from, without costs or disbursements.
The father filed a petition requesting downward modification of his child support obligation due to the emancipation of the parties’ eldest child. The Support Magistrate granted the relief sought in the petition, but during the hearing on the petition, denied the father’s oral application to change the medical insurance provider for the parties’ youngest child from the mother’s provider to his provider. Since the father failed to include the requested relief in his petition, the Support Magistrate properly denied his oral application (see Family Ct Act § 423; Matter of Hayes v Hayes, 294 AD2d 681, 683 [2002]; Matter of Sheehan v Sheehan, 221 AD2d 897, 898 [1995]). Accordingly, the Family Court properly denied the father’s objections to so much of the Support Magistrate’s order as directed the mother to continue to provide medical insurance for the youngest child in accordance with her current medical plan and directed the father to make payments based on those medical insurance premiums. Spolzino, J.E, Covello, Balkin and Belen, JJ., concur.